ON PETITION FOR REHEARING EN BANC.

ORDER

Petitions for rehearing en banc having been filed by both the Appellants-Cross-Appellees and Appellees-Cross-Appel-lants, responses thereto having been invited by the court and filed by both the Appellants-Cross-Appellees and Appel-lees-Cross-Appellants, and briefs of ami-cus curiae having been filed by Teva Pharmaceuticals USA, Inc. and Generic Pharmaceutical Association, the petitions for rehearing en banc, responses and briefs of amicus curiae having been referred to the circuit judges who are in regular active service, and a poll having been requested and taken,
IT IS ORDERED THAT:
(1) The petitions for rehearing en banc are granted for the limited purpose of vacating the panel’s original opinion addressing the issue of experimental use. The panel’s judgment and original opinion entered on April 23, 2004, as amended April 28, 2004, and reported at 365 F.3d 1306 (Fed.Cir.2004), is vacated.
(2) The case is remanded to the panel for further proceedings.